August 24, 2007


Mr. Joseph Robert Larsen
Ogden Gibson White Broocks & Longoria, L.L.P.
711 Louisiana, Suite 2100
Houston, TX 77002
Mr. Jeffrey S. Davis
Michael J. Rogers, P.C.
108 East Chambers Street
Cleburne, TX 76031

RE:   Case Number:  05-1092
      Court of Appeals Number:  10-03-00369-CV
      Trial Court Number:  249-13-99

Style:      RUSSELL GAINES AND SOUTHWEST GUARANTY MORTGAGE CORP.
      v.
      ROGER KELLY

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Richard P.     |
|   |Corrigan           |
|   |Mr. David Lloyd    |
|   |Ms. Sharri Roessler|